                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


COCHLEAR LTD.,                                         :      Civil Action No. 18-6684 BRM DEA
                                                       :
                           Plaintiff,                  :
                                                       :        MEMORANDUM OPINION
                           v.                          :            AND ORDER
                                                       :
OTICON MEDICAL AB, et al.,                             :
                                                       :
                           Defendants.                 :
                                                       :


         ARPERT, United States Magistrate Judge

         This matter comes before the Court on a Motion by Plaintiff Cochlear Ltd. for

leave to file an Amended Complaint pursuant to Fed. R. Civ. P. 15 and 16, as well as L.

Civ. R. 3.7. ECF No. 57. Plaintiff also seeks leave to amend its Infringement

Contentions, as well as to amend its responses to Defendant’s Invalidity Contentions. Id.

Defendant Oticon Medical AB opposes the Motion in its entirety. See ECF No. 69.

Having reviewed the parties’ written submissions and considered the Motion without oral

argument pursuant to Fed. R. Civ. P. 78, for the reasons stated below, Plaintiff’s Motion

is GRANTED.

    I.       FACTUAL BACKGROUND AND PROCEDURAL HISTORY

         Because the Court writes for the parties, it recites only those facts and the

procedural history necessary to its disposition.1 On April 13, 2018, Cochlear filed a

Complaint alleging that Oticon’s Ponto BHX Implant infringed on Cochlear’s ’807 patent

for a “Bone Anchor Fixture for a Medical Prothesis.” ECF No. 1. More plainly, the


1For a fuller review of the facts of this matter, see U.S. District Judge Brian R. Martinotti’s Opinion filed
October 26, 2018. ECF No. 54 at 1-2, 3-7.

                                                                                                                1
Patent covers a bone-anchoring screw that has two, distinct screw. ECF No. 37-2, Ex. 5;

ECF No. 3-4,¶8. At the same time, Cochlear filed a Motion for a Preliminary Injunction,

seeking to prevent Oticon from selling the Ponto BHX Implant. ECF No. 3. Oticon filed

its Answer to the Complaint in July 2018. ECF No. 35. Following an August 23, 2018

Initial Conference, this Court issued a Discovery Plan and Order on September 12, 2018.

ECF No. 50. Pursuant to that Order, the last day to file a Motion to Amend Pleadings was

set for October 1, 2018. Id. at ¶5. Among other relevant dates included in that Order,

October 9, 2018 was set as the deadline for service of Invalidity Contentions, with

October 15, 2018 being the date for responses to Invalidity Contentions. Id. The Order

was silent about any deadlines for amending Invalidity Contentions and Responses. The

Order did state that while the Parties exchanged initial disclosures on July 31, 2018, they

“have not yet commenced formal discovery.” Id. at ¶2. The Order did not set a date for

the end of discovery. U.S. District Judge Brian R. Martinotti denied the Motion for

Preliminary Injunction on October 26, 2018. ECF No. 54-55. Plaintiff filed the instant

Motion to Amend on December 4, 2018. ECF No. 57. Pursuant to the briefing schedule

agreed to by the Parties and Ordered by this Court, ECF No. 64, Oticon’s opposition was

filed on January 9, 2019, ECF No. 69, while Cochlear filed a Reply on January 23, 2019.

ECF No. 74.

   II.      DISCUSSION
            A. Amending the Complaint

         1. Cochlear’s reasons for amending the Complaint.

         Cochlear seeks to amend the Complaint to add an allegation that Defendants

willfully infringed the ’807 patent and to seek increased damages. See proposed

Amended Complaint at ECF No. 58-1, Exhibit A at ¶¶31,b. At the heart of the willful-

                                                                                          2
infringement claim is Cochlear’s assertion that Oticon hired the inventor of the ’807

patent, Lars Jinton, and then had Mr. Jinton, among other things, “lead Oticon Medical’s

development of infringing features of the Ponto BHX implant.” Id. at ¶23. Because of

Mr. Jinton’s employment history with Cochlear and his being the one-time named holder

of the patent, Cochlear contends, Oticon “knew or should have known, immediately upon

becoming aware of the ’807 patent, that the Ponto BHX implant infringed that patent.”

Id. at ¶25. As a result, Cochlear contends, Oticon’s “infringement of the ’807 patent was

willful.” Id. at ¶31. Because it now believes the infringement was willful, Cochlear seeks

“increasing damages.” Id. at p.18,¶b.

       Procedurally, Cochlear contends the Motion should be granted pursuant to the

liberal standard of Fed. R. Civ. R. 15, which states that a “court should freely give leave

[to amend a pleading] when justice so requires.” See Pl. Br. in Support of Mot. to Am.

Complaint, ECF No. 59 at p.9 (quoting Rule 15). Cochlear says Rule 15 should govern

the Motion because “[f]act discovery is not close to completion; it has barely started, and

no deadline for finishing fact discovery has even been set. Expert discovery has not yet

begun.” Id. at p.10. Cochlear cites High 5 Games LLC v Marks for the proposition that,

as U.S. Magistrate Judge Mark Falk there stated, “it makes zero sense to hold Plaintiffs to

an amendment deadline of December 2014 when discovery may now remain open well

into 2016.” Id. at p.11 (quoting High 5 Games, 2017 WL 349375 at *3 (D.N.J. 2017).

        Still, Cochlear is cognizant that the Court set October 1, 2018 as the deadline for

filing any motion to amend a pleading or add a party. See Pl. Br. in Support of Mot. to

Am. Complaint, ECF No. 59 at p.3. Rule 16 applies “where a motion to amend is made

after a scheduling order deadline has passed.” Id. at 9-10 (quoting Jani v. The Provident



                                                                                              3
Bank, 2016 WL 830802, at *1 (D.N.J. 2016). Cochlear contends the Motion should be

granted even under the stricter standard of Rule 16, which requires a showing of “good

cause.” Id. at 10 (quoting Rule 16). Cochlear quotes the Jani Court to the effect that a

“moving party may show good cause by establishing ‘that the scheduling order deadlines

could not be reasonably met despite the party’s diligence.’” Id. at 9-10 (quoting Jani,

2016 WL 830802, at *4. Cochlear contends the October 1, 2018 deadline for motions to

amend could not be met because it did not receive the discovery from which it learned of

Mr. Jinton’s role from Oticon until October 4, 9 and 11, 2018. Id. at pp.4-5. Cochlear

says that “[b]y October 23, 2018 Cochlear had diligently uncovered the evidence in this

document production” that it now seeks leave to include in its pleadings. Id. at 12-13.

Cochlear contends that upon learning of these facts it quickly raised the prospect of

amending the Complaint with Oticon, which “declined to stipulate to any of the

amendments.” Id. at p.8. Thus, Cochlear says, “strictly applying the October 1, 2018 date

to amend the pleadings would be incongruous and unjust.” Id. at p.11.

       2. Oticon’s objections to amending the Complaint.

       Oticon nowhere addresses Cochlear’s contention that the Court should be guided

by the Rule 15 standard in considering the Motion. Instead, Oticon focuses its opposition

on Rule 16’s required “good cause” showing, which it contends Cochlear can not meet.

First, Oticon says, Mr. Jinton’s employment at Oticon was well-known in the industry

and was publicized on Oticon’s website. See Def.’s Br. in Opp., ECF No. 69 at pp.2-3.

Therefore, Cochlear was on notice of this information before it filed the Complaint and

cannot claim to have first learned of Mr. Jinton’s involvement in designing Oticon

products until after the October 1, 2018 deadline had lapsed for motions to amend the



                                                                                           4
pleadings. More substantively, Oticon contends Mr. Jinton did not work on the Ponto

BHX, but rather on other products, including a predecessor product called Ponto Wide.

Id. at p.2. Oticon contends Ponto Wide is not an infringing product and that Cochlear

recognized this during the Preliminary Injunction stage of this litigation when Plaintiff

argued that “Oticon Medical could avoid the hardship of an injunction by ‘simply

return[ing] to selling the implant it offered prior to the BHX implant.’” Id. at 2 (quoting

Pl.’s Mem. in Support of Prelim. Inj., ECF No. 3-1 at p.16.

       Oticon further contends that, even if Cochlear did not learn about the implications

of Mr. Jinton’s Oticon employment until after October 1, 2018, Cochlear cannot meet the

“good cause” standard because it was not diligent in pursuing discovery. That is because,

Oticon asserts, Cochlear waited until August 31, 2018 to serve its discovery requests

while, pursuant to Fed. R. Civ. P. 26(d)(1), it could have served those discovery requests

on July 17, 2018, the date of the Rule 26 conference between the parties. Id. at pp.8-9. A

consequence of Cochlear’s delay, Oticon contends, was a deadline for discovery

production that fell after the scheduling order’s deadline for filing motions to amend. Id.

at p.9. Oticon further contends that Cochlear was not diligent in reviewing this discovery

because Cochlear failed to “factor it into its October 15, 2018 contentions.” Id. at p.11.

       Finally, Oticon contends the Motion is an attempt by Cochlear to change direction

after the Court “rejected the flawed theories in Cochlear’s preliminary injunction

application.” Id. at p.5. “[R]eturning this case to the starting gate” by granting leave to

amend the Complaint, Oticon contends, would prejudice it by “forcing Oticon Medical to

devote substantial resources to defend against what Cochlear now tacitly concedes was an

ill-formed and poorly developed theory of its case.” Id. at p.5-6.



                                                                                              5
       3. Cochlear’s Reply

       Cochlear replies that Oticon’s contention that all the facts about the alleged

willful infringement were known to Cochlear before Cochlear filed the Complaint is

belied by the fact that Oticon’s documents describing its product in detail and the role

Mr. Jinton played in its development was produced in discovery designated as “Highly

Confidential—Outside Attorneys’ Eyes Only,” pursuant to a discovery confidentiality

agreement between the Parties. See Pl. Reply Br., ECF No. 74 at p.1.

       Cochlear further contends that Oticon’s suggestion that Cochlear is abandoning its

initial allegations and recasting its case is rebutted by the fact that the proposed Amended

Complaint still includes “[e]very allegation made when the case was filed.” Id. All

Cochlear seeks to accomplish via the Motion, it says, is the addition of “facts and claims

based on newly discovered evidence.” Id. Cochlear notes that the preliminary injunction

was “a hearing in which neither party [is] required to prove his case in full” and thus the

denial of a preliminary injunction “does not foreclose Cochlear from taking discovery

and proceeding with its case on all theories.” Id. at p.2 (quoting Illinois Tool Works, Inc.

v. Grip-Pak, Inc., 906 F.2d 679, 681 (Fed. Cir. 1990); citing PPG Indus., Inc. v. Guardian

Indus. Corp., 75 F.3d 1558, 1567 (Fed. Cir. 1996).

       More specifically, Cochlear contends that while the Oticon website identified Mr.

Jinton as Oticon’s Director of Engineering it is silent about Mr. Jinton’s “direct and

personal role designing the Ponto BHX implant, which is revealed for the first time in

Oticon’s confidential production documents.” Id. at p.6. Regardless, Cochlear contends,

the factual basis of Oticon’s opposition to the Motion is “not particularly proper for a

motion to amend, essentially treating the motion like one for summary judgment.” Id. at



                                                                                              6
p.3. Cochlear cites two cases, Sprint Comm’ns Co. v. Time Warner Cable, Inc., 2013 WL

6589564 (D.Kan. 2013) and Prism Techs., LLC v. Adobe Sys., Inc., 2012 WL2577213

(D.Neb. 2012), for the proposition that a Complaint can be amended to include willful-

infringement claims where leave to amend was sought well after a deadline to amend

pleadings had passed because the patent owner did not learn relevant facts until after that

deadline had passed. Id. at p.8. Here, Cochlear contends, it did not learn about Mr.

Jinton’s role in working on the accused implant until after it received discovery from

Oticon. Id. at p.8-9. Also, Cochlear says, “Oticon’s protest that Mr. Jinton did not work

on the accused Ponto BHX implant is factually incorrect.” Id. at p.8 (citing Def.’s Opp.,

ECF No. 69 at pp.2,9). Cochlear contends the discovery produced by Oticon shows that

Mr. Jinton worked on a Wide Diameter Implant that is the basis of the Ponto BHX

implant. Id. at p.5. Thus, Cochlear says, Mr. Jinton was “personally and directly involved

in designing the BHX implant, although it was not called that at the time.” Id. As a result,

Cochlear contends, Cochlear has good cause to add an allegation of willful infringement

and “Oticon’s arguments to the contrary are not meritorious.” Id.

           B. Amending the Infringement Contentions

               1. Cochlear’s reasons for amending the Infringement Contentions.

       Cochlear seeks leave to amend its Infringement Contentions in order to add

allegations of willful infringement based on the claims detailed above related to Oticon’s

hiring of Mr. Jinton and Mr. Jinton’s subsequent involvement with the Ponto BHX

implant. See proposed Amended Infringement Contentions, ECF No. 58 at §H. Here too

Cochlear contends it was “diligent” in seeking leave to amend because it brought the

evidence it found in “recently uncovered nonpublic evidence” discovery to Oticon’s



                                                                                            7
attention “within weeks of receiving the production.” See Pl. Br in Support, ECF No. 59

at p.15. It further contends that Oticon will not suffer “undue prejudice, as parties have

just barely started fact discovery, expert discovery has not yet begun and most case dates

have yet to be calendared.” Id.

       Cochlear also seeks leave to amend its infringement claims regarding what it calls

a microgroove on the bone-anchoring screw. Id. As with the willful-infringement claim,

Cochlear says leave to amend should be granted because it “diligently served its

production requests” and then “diligently uncovered the evidence in the resulting

document production that Oticon’s Ponto BHX implant has an infringing micro grove.”

Id. Cochlear further contends that it “promptly alerted Oticon that Cochlear wanted to

update its infringement contentions in view of” the above claims in late October 2018 and

sent its proposed amended Infringement Contentions to Oticon. Id. at p.15-16.

               2. Oticon’s objections to amending the Infringement Contentions.

       Oticon contends Cochlear’s Motion here also is “untimely and unsupported by

[the] ‘good cause’” required by Rule 16. See Def.’s Opp. Br., ECF No. 69 at p.11.

       The Motion is untimely, Oticon contends, because Cochlear had or should have

had via reasonable prelitigation due diligence notice of what Cochlear describes as the

Ponto BHX’s infringing microgroove before Cochlear filed its Complaint. Id. at pp.11-

12. Oticon makes two arguments. First, Oticon says the Ponto BHX has been in the U.S.

marketplace since mid-2015, so Cochlear should have been able to get either a version of

or photographs of the Ponto BHX implant before filing the Complaint that would have

“revealed the structure Cochlear now says is a ‘circumferential groove.’” Id. at p.12.

Second, Oticon says Cochlear should have been able to learn from public materials, such



                                                                                             8
as the Oticon website, that the previous Ponto Wide product on which the Ponto BHX

implant is based included a “‘micro groove on the bone-facing surface of the implant’s

screw head.’” Id. The website, it says, even included a photograph that labeled the “micro

groove” and discussed its purpose. Id. “The presence of the ‘micro groove’ in the

previous-generation non-infringing product,” Oticon contends, “would have alerted a

reasonable and diligent litigant to the possibility of a similar structure appearing on the

‘Ponto BHX.’” Id. at p.13.

        Oticon also contends the Motion is unsupported by good cause because the

proposed amendments will harm Oticon. Id. Oticon says Cochlear is seeking merely to

switch infringement theories after Oticon was forced to “devote substantial resources to

defend against Cochlear’s preliminary injunction motion,” a forum in which the Court

“rejected Cochlear’s first and best theory of infringement.” Id. at pp.1,6,13. Granting this

Motion, Oticon contends, “threatens yet another round of redundant costs on Oticon

Medical, as [Cochlear] returns to the starting line” of this litigation. Id. at p.13.

                3. Cochlear’s Reply

        Cochlear responds that its Motion is timely because Cochlear diligently served

production requests within a week of the Initial Conference, and it then diligently

uncovered the evidence of the infringing micro-groove after Oticon produced its

discovery. See Pl. Reply Br., ECF No. 74 at p.10. Cochlear contends also that it was

diligent in informing Oticon of its intent to amend the Complaint and Infringement

Contentions based on the documents Oticon produced. Id.

        Cochlear rejects Oticon’s contention that the Ponto BHX microgroove was readily

knowable either from obtaining the product or from surveying publicly available



                                                                                              9
materials to discern the engineering of that product. Id. at p.11. First, Cochlear says that,

contrary to Oticon’s contention, the Ponto BHX “implant is not easily obtainable by a

competitor to Oticon.” Id. Cochlear further asserts that it “did not have access to a Ponto

BHX implant until Oticon produced one in October 2018.” Id. Second, Cochlear said the

publicly available materials “did not, however, clearly show the geometry of the micro

groove in the Ponto BHX implant.” Id. What public documents showed, Cochlear

contends, was “one groove in the Ponto BHX implant.” Id. But, it was not until receiving

documents from Oticon—documents Oticon “designated Highly Confidential—Outside

Attorneys’ Eyes Only”—that, Cochlear says, it was able to observe that the “Ponto BHX

implant has a second infringing circumferential groove—the micro groove.” Id. at pp.11-

12. Cochlear further contends that, even if Cochlear had discovered that information on

Oticon’s website, Oticon describes the microgroove as under a flange, while the

confidential drawings produced by Oticon show that this microgroove “is not under the

flange, but rather between the flange and the threads of the implant.” Id. at p.12. Because

it was only with the assistance of Oticon’s discovery that Cochlear was able to realize the

“true nature” of the Ponto BHX microgroove, Cochlear contends Oticon has “no grounds

for charging Cochlear with ignoring publicly available information and not conducting a

reasonable investigation.” Id.

           C. Amending Responses to Oticon’s Invalidity Contentions

               1. Cochlear’s reasons for amending its responses to Oticon’s
                  invalidity contentions.

       Cochlear seeks to amend its responses to Oticon’s invalidity contentions in order

to add a fourth response asserting that Oticon can not lawfully challenge the validity of

the ’807 patent because what it alleges are the infringing features of Oticon’s BHX

                                                                                            10
implant were developed by Mr. Jinton, who at one time was the named holder of the ’807

patent. See Proposed Amended Responses to Invalidity Contentions, ECF No. 58, Exhibit

F at §H. Cochlear contends that, because Mr. Jinton was the named holder of the ’807

patent before he assigned that patent to Cochlear, Plaintiff can invoke the doctrine of

assignor estoppel, a legal theory that prevents the assignor of a patent from later

challenging the validity of that same patent. Id.

        Cochlear repeats the same “good cause” arguments that it raised to support its

Motion seeking leave to amend the Infringement Contentions and the Complaint, namely

that it discovered Mr. Jinton’s alleged participation in the development of the infringing

Ponto BHX characteristics through diligent efforts and that granting leave to amend will

not harm Oticon because the Parties have only just begun fact discovery and many case

dates have not yet been determined. Id. at pp.18-19.

                2. Oticon’s objections to amending the responses.

        Similarly, Oticon repeats its prior objections here, though it adds some details.

First, Oticon contends the Motion as to the responses is untimely because Mr. Jinton’s

work on the Ponto Wide product “could have readily been discovered had [Cochlear]

exercised reasonable diligence.” Def. Opp. Br., ECF No. 69 at p.11. Second, Oticon

disputes Cochlear’s contention that Mr. Jinton “was deeply involved in the design of the

accused ‘Ponto BHX’ product.” Id. at p.10, n.6. Instead, Oticon contends, “all the

evidence indicates that Mr. Jinton worked not on the accused ‘Ponto BHX’ device, but on

the ‘Ponto wide,’ which Cochlear itself has identified as noninfringing, and is unaccused

in this case.” Id.




                                                                                            11
          Oticon further contends that the Motion is procedurally improper because “the

defense of assignor estoppel is not raisable merely by inclusion in the contentions,” as

Cochlear proposes. Id. at n.7. Rather, Oticon says, this defense must be raised, and

recited with specificity, in the pleadings.” Id. (citing Fed. R. Civ. P. 8(c)). Oticon thus

concludes that “Cochlear’s motion, by failing to seek leave to amend its Counterclaim

Answer, thus seeks incomplete relief even for its own objectives.” Id.

                 3. Cochlear’s reply.

          In reply, Cochlear contends that “Oticon’s repeated claim that Mr. Jinton did not

work on the accused Ponto BHX implant is false.” Pl. Reply Br., ECF No. 74 at p.13.

Instead, Cochlear contends, “the documents recently produced by Oticon show that Mr.

Jinton designed the implant that became the Ponto BHX implant,” even if that implant

was not then explicitly called the Ponto BHX. Id.

          Axiomatically, Cochlear contends, because information about Mr. Jinton’s “direct

‘hands on’ role in the design of the Ponto BHX implant was not known” by Cochlear

until Cochlear received Oticon’s discovery “Cochlear could not have raised the assignor

estoppel defense earlier.” Id.

          Finally, Cochlear disputes Oticon’s contention that the Motion is procedurally

deficient as to the defense of assignor estoppel. Cochlear contends that should the instant

Motion be granted Oticon “will then need to answer [the Amended Complaint] and

[amend its] counterclaim, and then Cochlear can answer the counterclaim” and raise the

estoppel defense there, too. Id. at p.14.

   III.      LEGAL STANDARDS

   1. Leave to File an Amended Counterclaim



                                                                                              12
        Pursuant to Fed. R. Civ. P. 15(a)(2), the Court “should freely give leave [to

amend] when justice so requires” (see also Bjorgung v. Whitetail Resort, LP, 550 F.3d

263, 266 (3d Cir. 2008)) and that the decision to grant a motion to amend a pleading rests

in the sound discretion of the district court (see also Zenith Radio Corp. v. Hazeltine

Research, Inc., 401 U.S. 321, 330 (1971); see also Morton International, Inc. v. A.E.

Staley Manuf. Co., 106 F.Supp.2d 737, 744 (D.N.J. 2000)). Further, the Court notes that

it “has discretion to deny the request only if the party’s delay in seeking to amend is

undue, motivated by bad faith, or prejudicial to the opposing party.” Adams v.

Gould, 739 F.2d 858, 864 (3d Cir. 1984); see also Foman v. Davis, 371 U.S. 178, 182

(1962); Arthur v. Maersk, Inc., 434 F.3d 196, 204 (3d Cir. 2006); Hill v. City of

Scranton, 411 F.3d 118, 134 (3d Cir. 2005).

        Delay becomes “undue,” and thereby creates grounds for a district court to refuse

to grant leave, when it places an unwarranted burden on the Court, when the movant has

had previous opportunities to amend, or when it becomes prejudicial to the opposing

party. See Adams, 739 F.2d at 868; see also Cureton v. NCAA, 252 F.3d 267, 273

(2001). “[T]he Third Circuit has consistently recognized that ‘prejudice to the non-

moving party is the touchstone for the denial of an amendment.’” Schindler Elevator

Corp. v. Otis Elevator Co., 2009 WL 1351578, at *3 (D.N.J. 2009); see also Arthur,

supra, 434 F.3d at 204 (quoting Cornell & Co., Inc. v. Occupational Safety & Health

Review Comm’n, 573 F.2d 820, 823 (3d Cir. 1978)). “In determining what constitutes

prejudice, the Second Circuit considers ‘whether the assertion of the new claim would: (i)

require the opponent to expend significant additional resources to conduct discovery and

prepare for trial; (ii) significantly delay the resolution of the dispute; or (iii) prevent the



                                                                                              13
plaintiff from bringing a timely action in another jurisdiction.’” Long v. Wilson, 393 F.3d

390, 400 (3d Cir. 2004); see also Block v. First Blood Assocs., 988 F.2d 344, 350 (2d

Cir. 1993). The Third Circuit has “endorse[d] the Second Circuit approach.” Id.

       The Court notes that “in determining the futility of an amendment...[it] applies the

same standard of legal sufficiency as applie[d] under Rule 12(b)(6)” and “accept[s] as

true all factual allegations contained in the proposed amended [pleading] and any

reasonable inferences that can be drawn from them.” Walls v. County of Camden, 2008

WL 4934052, at *2–3, 2008 U.S. Dist. LEXIS 92940, at *6–7 (D.N.J. 2008); see

also MedPointe Healthcare, Inc. v. Hi–Tech Pharm. Co., Inc., 380 F.Supp.2d 457, 462

(D.N.J. 2005); Alvin v. Suzuki, 227 F.3d 107, 121 (3d Cir. 2000); Brown v. Philip

Morris, Inc., 250 F.3d 789, 796 (3d Cir. 2001). “[I]f the proposed amendment is frivolous

or advances a claim or defense that is legally insufficient on its face, the court may deny

leave to amend” but where the “proposed amendment is not clearly futile, then denial of

leave to amend is improper.” Harrison Beverage v. Dribeck Importers, Inc., 133 F.R.D.

463, 468–69 (D.N.J. 1990); see also Crete v. Resort Condos., Int’l, LLC, 2011 WL

666039, at *10–11, 2011 U.S. Dist. LEXIS 14719, at *31–32 (D.N.J. 2011); Lorenz v.

CSX Corp., 1 F.3d 1406 (3d Cir. 1993). The Court “determines futility by taking all

pleaded allegations as true and viewing them in a light most favorable to [the moving

party].” Great Western Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 175

(3d Cir. 2010).

   2. Leave to File Amended Infringement Contentions

       Pursuant to Local Patent Rule 3.7, leave to amend infringement contentions may

be granted “by order of the Court upon a timely application and showing of good cause.”



                                                                                         14
The Local Patent Rules “exist to further the goal of full, timely discovery and provide all

parties with adequate notice and information with which to litigate their cases.”

Computer Accelerations Corp. v. Microsoft Corp., 503 F.Supp.2d 819, 822 (E.D.Tex.

2007). “The rules are designed to require parties to crystallize their theories of the case

early in the litigation and to adhere to those theories once they have been disclosed.”

Atmel Corp. v. Info. Storage Devices, Inc., 1998 WL 775115, at *2 (N.D.Cal. 1998).

Furthermore, the courts have recognized several factors that should be weighed in

determining whether good cause exists such that leave to amend infringement contentions

should be granted:

             (1) the reason for the delay and whether the party has been
             diligent;
             (2) the importance of what the court is excluding and the
             availability of lesser sanctions;
             (3) the danger of unfair prejudice;
             (4) the availability of a continuance and the potential impact of a
             delay on judicial proceedings.
       See Davis–Lynch, Inc. v. Weatherford Int’l, Inc., 2009 U.S. Dist. LEXIS 1644, at
*8, 2009 WL 81874 (E.D.Tex. 2009) (citing Computer Acceleration, 503 F.Supp.2d
819).

       Rule 3.7 “is not a straitjacket into which litigants are locked from the moment

their contentions are served,” but instead, “a modest degree of flexibility [exists], at least

near the outset.” Comcast Cable Communs. Corp. v. Finisar Corp., 2007 WL 716131, at

*2 (N.D.Cal. 2007). Therefore, while the Local Patent Rules strive to have a party

establish their contentions early on, it is important to recognize that “preliminary

infringement contentions are still preliminary.” General Atomics v. Axis–Shield

ASA, 2006 WL 2329464, at *2 (N.D.Cal. 2006).

   3. Leave to File Amended Invalidity Responses




                                                                                              15
         The same Local Patent Rule that governs amending Infringement Contentions

also applies to motions seeking leave to amend Invalidity Responses. See AstraZeneca

AB v. Dr. Reddy’s Labs. Inc., 2014 WL 1292226, at *5 (D.N.J. 2014). Rule 3.7 permits

Invalidity Responses to be amended “by order of the Court upon a timely application and

showing of good cause.” Id. (quoting L. Pat. R. 3.7). Pursuant to Rule 3.7, a court may

permit a party to amend its invalidity contentions provided the following three elements

are established: (1) the moving party makes a timely application to the court; (2) there is

good cause for the amendment; and (3) there is no undue prejudice to the adverse party.

Id. (citing Jazz Pharmaceuticals, Inc. v. Roxane Laboratories, Inc., 2012 WL 3133943 at

*2 (D.N.J. 2012)). “The rule provides a ‘non-exhaustive’ list of examples of

circumstances that may support a finding of good cause” that includes the “recent

discovery of nonpublic information about the Accused Instrumentality which was not

discovered, despite diligent efforts, before the service of the Infringement Contention.”

Id. (quoting Rule 3.7). Here too, as U.S. District Judge Joel A. Pisano discussed, the

“Local Patent Rules ‘are designed to require parties to crystallize their theories of the

case early in the litigation and to adhere to those theories once they have been

disclosed.’” Id. (quoting King Pharmaceuticals. Inc. v. Sandoz, Inc., 2010 WL 2015258,

at *4 (D.N.J. 2010). “However, while amendments to contentions are not granted as

liberally as requests for amendments to pleadings, the Patent Rules retain some degree of

flexibility and are not intended to be ‘a straitjacket into which litigants are locked from

the moment their contentions are served.’” Id.

   IV.      ANALYSIS

         A. Leave to Amend the Complaint.



                                                                                              16
       Pursuant to Fed. R. Civ. P. 15(a), a party can amend its pleadings as of right

within 21 days after the service of either a responsive pleading or a Rule 12 motion,

whichever is earlier. Defendant was served the Complaint in April 2018, ECF No. 15,

and Oticon filed its Answer and Counterclaim on July 2, 2018. ECF No. 35. As a result,

Cochlear’s deadline for an “as of right” amendment of the Complaint has passed.

Pursuant to the Federal Rules of Civil Procedure, Plaintiff now can amend the Complaint

“only with the opposing party’s written consent or the court’s leave.” Fed. R. Civ. P.

15(a)(2). As Defendant opposes the instant Motion, Plaintiff requires this Court’s leave to

amend the Complaint.

       Plaintiff contends the Motion should be governed solely by the lenient standards

of Fed. R. Civ. P. 15, pursuant to which the Court “should freely give leave [to amend]

when justice so requires.” See also Bjorgung v. Whitetail Resort, supra, 550 F.3d at 266.

In such cases, the decision to grant a motion to amend a pleading rests in the sound

discretion of the district court. See Zenith Radio, supra, 401 U.S. at 330; see also Morton

International, supra, 106 F.Supp.2d at 744. Under Rule 15, the Motion may be denied

“where it is apparent from the record that ‘(1) the moving party has demonstrated undue

delay, bad faith, or dilatory motives, (2) the amendment would be futile, or (3) the

amendment would prejudice the other party.’” Young v. United States, 152 F. Supp. 3d

337, 353 (D.N.J. 2015) (citing United States ex rel. Schumann v. Astrazeneca Pharms.

L.P., 769 F.3d 837, 849 (3d Cir. 2014) (quoting Lake v. Arnold, 232 F.3d 360, 373 (3d

Cir. 2000)).

       Defendant contends the Motion should be governed solely by Fed. R. Civ. P. 16,

which applies to Motions filed after deadlines set by a court. Pursuant to Rule 16, the



                                                                                          17
party seeking to amend a pleading after the deadline set by an applicable scheduling order

must demonstrate “good cause” for modifying the order. Fed. R. Civ. P. 16(b)(4). “Good

cause may be satisfied if the movant shows that their delay in filing the motion to amend

stemmed from any mistake, excusable neglect, or any other factor which might

understandably account for failure of counsel to undertake to comply with the Scheduling

Order.” Young v. United States, 152 F. Supp. 3d at 352–53 (citing Fermin v. Toyota

Material Handling, U.S.A., Inc., 2012 WL 1393074, at *3 (D.N.J. 2012) (internal

quotations and alterations omitted). Pursuant to this Court’s Discovery Plan and Order

dated September 12, 2018, the last day to file a Motion to Amend Pleadings was October

1, 2018. ECF No. 50 at ¶5. Thus, Plaintiff’s Motion was filed after this Court’s deadline.

       In actuality, both Rules govern. Where a Motion for Leave to Amend comes after

a court-imposed deadline, the lenient Fed. R. Civ. P. 15(a)(2) standard that “[t]he court

should freely give leave when justice so requires” yields to the “good cause” requirement

of Rule 16. Sang Geoul Lee v. Won Il Park, 720 F. App’x 663, 669 (3d Cir. 2017). Thus,

Plaintiff first must show it may modify the Scheduling Order pursuant to Rule 16 to

allow an amended pleading filed out of time, and then it must show that it may file the

amended pleading under Rule 15. Young v. United States, 152 F. Supp. 3d at 352.

       This Court’s inquiry begins then with the question posed by Rule 16, namely

whether Plaintiff has “good cause” for modifying the Scheduling Order setting the

October 1, 2018 deadline for motions to amend a pleading in order to consider this

Motion timely filed.

       Plaintiff seeks to amend the Complaint to add count of willful infringement. See

proposed Amended Complaint at ECF No. 58, Exhibit A at ¶18. This claim is evidenced,



                                                                                            18
Plaintiff contends, by the assertion that Mr. Jinton not only was employed by Oticon but

that he also led the work on the aspects of the Ponto BHX implant that Cochlear alleges

infringe its ’807 patent. Id. at ¶23. Plaintiff contends it learned of Mr. Jinton’s precise

role from discovery it received from Oticon only after the deadline had passed, making it

an impossibility for it to have adhered to that October 1, 2018 deadline for Motions for

Leave to Amend. See Pl. Br., ECF No. 59 at p.3.

        Oticon disputes this contention, saying Mr. Jinton’s employment was a matter of

public knowledge and even advertised on Oticon’s website through, among other things,

the publication of a white paper written by Mr. Jinton. See Def. Opp. Br., ECF No. 69 at

pp.2-3. Oticon further contends that Mr. Jinton did not work on the Ponto BHX. Id. at

p.2. In addition, but related, to its denial of Cochlear’s factual assertion, Oticon contends

there is no “good cause” to ignore the October 1, 2018 Motion deadline because Cochlear

“failed to undertake a full investigation of the accused product before filing suit.” Id. at

p.1. If Cochlear had undertaken such an investigation, Oticon contends, Cochlear would

have learned of Mr. Jinton’s employment at Oticon before filing the Complaint. Id. at p.6.

Thus, this Court, Oticon contends, should not reward Cochlear for failing to fully

investigate this point before instituting this litigation. Id.

        Cochlear responds that if Mr. Jinton’s precise duties were publicly known, why

did Oticon produce discovery containing such information under the label “Highly

Confidential—Outside Attorney’s Eyes Only.” Pl. Reply Br., ECF No. 74 at p.1.

Cochlear states that, “[i]f all of these facts were really known publicly, then Oticon

violated the Protective Order by designating and maintaining the confidentiality of these




                                                                                               19
documents.” Id. Instead, Cochlear says, “[t]he truth is, however, that the information was

not public.” Id.

        As stated above, “[g]ood cause may be satisfied if the movant shows that their

delay in filing the motion to amend stemmed from any mistake, excusable neglect, or any

other factor which might understandably account for failure of counsel to undertake to

comply with the Scheduling Order.” Young v. United States, 152 F. Supp. 3d at 352–53,

(citing Fermin, 2012 WL 1393074, at *3. Cochlear contends it was impossible to meet

the October 1, 2018 deadline because it did not learn of the link between Mr. Jinton’s

Oticon duties and the alleged infringement until Oticon produced requested discovery

after that deadline.

        The Court is not persuaded by Oticon’s suggestion that the Motion ought to be

denied because Cochlear failed to conduct a full investigation into the alleged infringing

product. Fed. R. Civ. P. 11 requires an inquiry “reasonable under the circumstances” such

that a party can certify that, among other things, the claims in a pleading are warranted by

existing law and the factual contentions have evidentiary support. Rule 11 provides that

the evidentiary support may become apparent “after a reasonable opportunity for further

investigation or discovery.” Fed. R. Civ. P. 11(b)(3). The Court is unaware of any higher,

full investigation duty seemingly referred to by Oticon, and Oticon has presented no case

law to support this position. Furthermore, the Court concludes that Cochlear, to the extent

it could have suspected Mr. Jinton’s role in developing the allegedly infringing aspects of

the Ponto BHX implant, exercised reasonable prudence in waiting to receive evidentiary

support for this assertion in discovery before seeking leave to add a willful-infringement

allegation to the Complaint.



                                                                                         20
        The Court also is not persuaded by Oticon’s contention that Cochlear did not

conduct discovery diligently because it was possible pursuant to Rule 26(f) for Cochlear

to have served discovery requests “as early as July 17,” the date of the parties’ Rule 26

meeting, rather than serving those requests at the end of August. Def. Opp. Br., ECF No.

69 at p.9. But, the Certification of Robert Courtney, counsel of record for Oticon Medical

AB and Oticon Medical LLC, makes clear Cochlear did pursue discovery diligently.

First, six days after the Rule 26 meeting of the parties, Oticon received Cochlear’s

proposals for a joint discovery plan and scheduling order. Courtney Cert., ECF No. 69-1

at ¶5. Oticon disagreed with certain aspects of that proposed scheduling order. Id. at ¶6.

The Parties then attended a Rule 16 Initial Conference on August 23, 2018, at which the

Court “made determinations regarding the schedule and instructed that the parties submit

a revised joint discovery plan, which was submitted August 30, 2018.” Id. at ¶8. Cochlear

served its first discovery requests on Oticon the next day, on August 31, 2018. Id. at ¶10.

In light of the active discussions of the parties regarding discovery and scheduling issues,

as well as the Court’s requirement that the parties submit a revised joint discovery plan,

the Court declines to interpret the roughly one month from when it was technically

possible for Cochlear to have served discovery requests pursuant to Rule 26 to the date

on which Cochlear actually served discovery requests as evidencing a less-than-diligent

effort on Cochlear’s part. Indeed, the Court concludes Cochlear’s service of discovery

requests the day after the parties submitted an agreed-to joint discovery plan as evidence

of its diligence.

        The Court also does not find a lack of diligence in the timing of the actual Motion

for Leave to Amend, which was filed on December 4, 2018, or the first Tuesday of the



                                                                                            21
month. ECF No. 57. The deadline set by this Court’s scheduling order was the first

Monday of October 2018, or a difference of 64 days. The Court does not agree with

Oticon’s characterization of that interregnum as “so long after the Scheduling Order’s

deadline for such a motion.” Def. Opp. Br., ECF No. 69 at p.6. First, while Cochlear cites

two cases in which leave to amend after a scheduling order deadline was granted, Sprint

Comm’ns, supra, 2013 WL 6589564 (granting patent owner leave to amend though leave

was sought four months after the deadline had passed) and Prism Techs., supra, 2012 WL

2577213 (granting leave to amend after the deadline had passed and just five months

before trial), Oticon cites no case law supporting the contention that a “so long” period of

64 days constitutes a delay of such length as to disqualify a party as diligent and to

support denying a leave-to-amend motion. The Court finds the conclusions of those cases

persuasive. Second, Cochlear contends it contacted Oticon on October 23, 2018 to raise

the prospect of amending its Complaint and Infringement Contentions. Pl. Br., ECF No.

59 at p.8. Three days later Cochlear sent the proposed Amended Complaint to Oticon,

which “declined to stipulate to any of the amendments.” Id. Cochlear does not say when

it received Oticon’s response declining to stipulate to the proposed amendments, while

Oticon says it responded promptly. Regardless, it is clear to the Court from this sequence

both that Cochlear advanced along the path to the instant Motion in a diligent manner and

that Oticon was aware of Cochlear’s intentions from the earliest stages, ameliorating any

potential prejudice to Oticon.

       In the alternative, Oticon urges the Court to reject Cochlear’s motion because

Oticon denies that Mr. Jinton worked on the allegedly infringing aspects of the Ponto

BHX implant. The Court declines to reach that conclusion, observing that the dispute



                                                                                         22
over whether Mr. Jinton worked on the Ponto BHX implant or the antecedents of the

allegedly infringing aspects of the Ponto BHX is the type of factual contention intended

to be tested through litigation and not through the vehicle of a Motion for Leave to

Amend a Pleading. Also, and as discussed below, it is well-established that the Court’s

Rule 15 inquiry assumes the truth of all facts contained in a proposed amended pleading.

Thus, Oticon’s opposition on such grounds is not pertinent.

        After considering the relevant factors, the Court finds Cochlear has met the

“good cause” standard of Rule 16 required to amend the Scheduling Order and thus the

Court will consider the Motion as timely filed.

       Having considered the Motion through the prism of Rule 16’s “good cause”

standard, the Court now must examine the proposed Amended Complaint through the

lens of Fed. R. Civ. P. 15. Sang Geoul Lee v. Won Il Park, supra, 720 F. App’x at 669

(citing, e.g., Holmes v. Grubman, 568 F.3d 329, 334–35 (2d Cir. 2009) (noting that

“where...a scheduling order governs amendments to the complaint...‘the lenient standard

under Rule 15(a)...must be balanced against the [good cause] requirement

under Rule 16(b)’”). As stated above, the Court “has discretion to deny the request only if

the party’s delay in seeking to amend is undue, motivated by bad faith, or prejudicial to

the opposing party.” Adams, supra, 739 F.2d at 864; see also Foman, supra, 371 U.S. at

182; Arthur, supra, 434 F.3d at 204; Hill v. City of Scranton, supra, 411 F.3d at 134.

       Delay becomes “undue” when it places an unwarranted burden on the Court,

when the movant has had previous opportunities to amend, or when it becomes

prejudicial to the opposing party. See Adams, 739 F.2d at 868; see also Cureton, supra,

252 F.3d at 273. “[T]he Third Circuit has consistently recognized that ‘prejudice to the



                                                                                           23
non-moving party is the touchstone for the denial of an amendment.’” Schindler

Elevator, supra, 2009 WL 1351578, at *3; see also Arthur, supra, 434 F.3d at 204

(quoting Cornell, supra, 573 F.2d at 823).

        The Court concluded in its Rule 16 analysis that Cochlear had been diligent in

pursuing the instant Motion. The Court concludes that it is therefore axiomatic that there

can be no “undue delay” as contemplated by Rule 15. Ultimately, however, the Third

Circuit has stated that “[t]he question of undue delay, as well as the question of bad faith,

requires that we focus on the plaintiffs’ motives for not amending their complaint to

assert this claim earlier…” Adams, supra, 739 F.2d at 868. Here, Plaintiff’s motion is to

add a claim of willful infringement based on information Plaintiff says it learned of from

discovery it received only after the motion-to-amend deadline. The Court sees no bad

faith in this explanation.

        The Court next addresses the question of prejudice to Oticon. “In determining

what constitutes prejudice, the Second Circuit considers ‘whether the assertion of the new

claim would: (i) require the opponent to expend significant additional resources to

conduct discovery and prepare for trial; (ii) significantly delay the resolution of the

dispute; or (iii) prevent the plaintiff from bringing a timely action in another

jurisdiction.’” Long v. Wilson, supra, 393 F.3d at 400; see also Block v. First

Blood, supra, 988 F.2d at 350. The Third Circuit has “endorse[d] the Second Circuit

approach.” Id.

        Oticon’s brief is devoid of any Rule 15-based opposition. To the extent that

Oticon’s contention that the proposed Amended Complaint would harm Oticon by

“threaten[ing] yet another round of redundant costs” on Oticon constitutes a Rule 15



                                                                                          24
argument, the Court is not persuaded. Here, the Court is guided by the reasoning of U.S.

Magistrate Judge Mark Falk, who in granting a Motion for Leave to Amend in In re

L’Oreal Wrinkle Cream Mktg. Practices Litig., observed that “it makes zero sense to hold

Plaintiffs to an amendment deadline of December 2014, when discovery may now remain

open well into 2016.” L’Oreal, 2015 WL 5770202, at *3 (D.N.J. 2015). While Judge

Falk’s observation was made in the context of a Rule 16 analysis, it is germane here, for

in the instant matter Oticon seeks to hold Cochlear to an amendment deadline, even one

pushed for by Cochlear, when there is no end date for discovery. Because there is no set

end for discovery, granting the instant Motion can not on its face significantly delay

resolution of this litigation, while Defendant will have ample time to conduct any

discovery necessitated by the proposed Amended Complaint. Furthermore, the Court

observes that the willful-infringement allegation is drawn, Cochlear says, from discovery

produced by Oticon, a circumstance that likely will obviate Oticon’s discovery needs in

order to counter Plaintiff’s claim. Thus, the Court concludes that granting the Motion

would not result in any undue prejudice to Defendant.

       “[I]n determining the futility of an amendment...[the Court] applies the same

standard of legal sufficiency as applie[d] under Rule 12(b)(6)” and “accept[s] as true all

factual allegations contained in the proposed amended [pleading] and any reasonable

inferences that can be drawn from them.” Walls v. County of Camden, supra, 2008 WL

4934052, at *2–3 (D.N.J.2008); see also MedPointe Healthcare, supra, 380 F.Supp.2d at

462; Alvin v. Suzuki, supra, 227 F.3d at 121; Brown v. Philip Morris, supra, 250 F.3d at

796. “[I]f the proposed amendment is frivolous or advances a claim or defense that is

legally insufficient on its face, the court may deny leave to amend” but where the



                                                                                         25
“proposed amendment is not clearly futile, then denial of leave to amend is

improper.” Harrison Beverage, supra, 133 F.R.D. at 468–69; see also Crete v. Resort

Condos., supra, 2011 WL 666039, at *10–11 (D.N.J. 2011); Lorenz v. CSX, supra, 1

F.3d 1406. The Court “determines futility by taking all pleaded allegations as true and

viewing them in a light most favorable to [the moving party].” Great Western Mining,

supra, 615 F.3d at 175.

       Plaintiff contends the proposed Amended Complaint would not be futile because

the documents it received in discovery from Oticon “plainly support an assertion of

willful patent infringement.” Pl Br., ECF No. 59 at p.12. Defendant makes no futility

argument in its opposition to the Motion. Rather, Defendant disputes the factual basis of

the willful-infringement claim, namely that Mr. Jinton while employed by Oticon “led

Oticon’s development of the Ponto BHX implant to compete with the implant he

designed for Cochlear.” Id at p.3, Def. Opp. Br., ECF No. 69 at p.2. However, for the

purposes of a Motion to Amend analysis, it is well established that the Court takes all

pleaded allegations as true. See Great Western Mining, supra, 615 F.3d at 175.

       Furthermore, the willful-infringement claim is not a new theory of the case, as

asserted by Defendant, but rather a heighted pleading of the infringement already put

forth by Plaintiff in the Complaint. As stated by the Federal Circuit, to establish willful

infringement “a patentee must show by clear and convincing evidence that the infringer

acted despite an objectively high likelihood that its actions constituted infringement of a

valid patent; patentee must also show that the infringer knew or should have known of

this objectively high likelihood.” Trading Techs. Int’l, Inc. v. eSpeed, Inc., 595 F.3d 1340

(Fed. Cir. 2010) (internal citations omitted) (citing In re Seagate Technology, LLC, 497



                                                                                              26
F.3d 1360,1371 (Fed. Cir. 2007), abrogated by Halo Electronics, Inc. v. Pulse

Electronics, Inc., et al., 136 S.Ct. 1923 (2017). Assuming as true all facts contained in the

proposed Amended Complaint, the Court concludes that the proposed Amended

Complaint is not facially futile. Accordingly, Plaintiff’s Motion for Leave to Amend the

Complaint is GRANTED.

       B. Leave to Amend the Infringement Contentions

       Pursuant to Local Patent Rule 3.7, leave to amend Infringement Contentions may

be granted “by order of the Court upon a timely application and showing of good cause.”

       This Court’s Scheduling Order of September 10, 2019 set a deadline for the

disclosure of Infringement Contentions of August 30, 2019. Cochlear says it timely

served its Infringement Contentions. See Chapman Cert., ECF No. 58 at p.14,¶14.

Plaintiff now seeks to amend its Infringement Contentions to add the same factual

assertions supporting the willful-infringement claim in its proposed Amended Complaint,

namely that Mr. Jinton designed for Oticon an implant having features that infringed

Cochlear’s ’807 patent. See Exhibit D to Chapman Cert., ECF No. 58 at p.98. In addition,

Plaintiff’s proposed amended Infringement Contentions states: “Oticon also knew or

should have know that—in view of its privity with Mr. Jinton—the doctrine of assignor

estoppel would preclude Oticon from challenging the validity of the ’807 patent.” Id.

Cochlear add that its proposed amended disclosures “are supported by documents

produced by Oticon and not otherwise in Cochlear’s custody, possession and control.” Id.

       The parties here essentially repeat their arguments from the Motion for Leave to

Amend the Complaint. Cochlear asserts it has “good cause” to amend because the

addition of the willful-infringement contention is based on discovery received from



                                                                                          27
Oticon after the Motion deadline set by this Court. Oticon, in addition to disputing the

factual assertion grounding this proposed Amended Infringement Contention, contends

Plaintiff lacks the good cause required by the Rules because it believes Plaintiff was not

diligent either in conducting discovery or in conducting a prelitigation investigation into

Mr. Jinton’s employment parameters with Oticon. That said, Oticon adds that the line

concerning the doctrine of assignor estoppel is improper “because the defense of assignor

estoppel is not raisable merely by inclusion in the contentions….The defense must be

raised, and recited with specificity, in the pleadings” pursuant to Fed. R. Civ. P. 8(c).

Def. Opp. Br., ECF No. 69 at p.10, n.7. Cochlear responds that should the Court grant

leave to amend the Complaint, Oticon will need to answer the Amended Complaint and

thus to amend its Counterclaim. Pl. Reply Br., ECF No. 74 at p.14. Then, Cochlear

contends, it will be able to raise the assignor estoppel defense in its Answer to any

Amended Counterclaim brought by Oticon. Id.

       The Local Patent Rules “are designed to require parties to crystallize their theories

of the case early in the litigation and to adhere to those theories once they have been

disclosed.” Atmel, 1998 WL 775115, at *2. Distinguishable from the liberal standard for

amending the pleadings, “the philosophy behind amending claim charts is decidedly

conservative, and designed to prevent the ‘shifting sands’ approach to claim

construction.” Id. However, Rule 3.7 “is not a straitjacket into which litigants are locked

from the moment their contentions are served,” but instead, “a modest degree of

flexibility [exists], at least near the outset.” Comcast Cable, supra, 2007 WL 716131, at

*2. Therefore, while the Local Patent Rules strive to have a party establish their




                                                                                            28
contentions early on, it is important to recognize that “preliminary infringement

contentions are still preliminary.” General Atomics, supra, 2006 WL 2329464, at *2.

       In deciding whether Plaintiff's proposed amended contentions would unfairly

prejudice Defendant, the Court considers whether permitting the proposed amendments

would (1) require Defendant to expend significant additional resources, or (2)

significantly delay resolution of the dispute. TFH Publications, Inc. v. Doskocil Mfg. Co.,

705 F. Supp. 2d 361, 366 (D.N.J. 2010). For the same reasons stated above in reviewing

each of these factors in the context of the proposed Amended Complaint, the Court finds

that granting leave to amend Plaintiff’s Infringement Contentions would not require

Defendant to expend significant additional resources nor would it significantly delay

resolution of the dispute. With no set end of discovery, Defendant will have ample

opportunity to seek discovery to counter Plaintiff’s proposed Amended Infringement

Contentions and it is axiomatic that granting the Motion will not significantly delay

resolution of litigation in which discovery has no end date. See also Moore v. Integrated

Test Arizona Corp., 2010 WL 1333289, at *4 (D. Ore. 2010) (noting that while discovery

is open, the prejudice is not so great as to warrant denying an opportunity to try claims on

the merits). Also, the Court observes again that Cochlear seeks to add a heightened claim

of the same infringement already presented in the Complaint and not a new or unrelated

Infringement Contention. Accordingly, the Court finds that good cause exists to grant

Plaintiff’s Motion seeking leave to amend its Infringement Contentions.

       C. Leave to Amend the Invalidity Responses

       Cochlear seeks leave to amend its Invalidity Responses to include its contention

that Oticon is estopped from challenging the validity of the ’807 patent by the assignor



                                                                                           29
estoppel doctrine, made relevant here because of Oticon’s employment of Mr. Jinton and

Mr. Jinton’s involvement with the development of the infringing aspects of the Ponto

BHX device. See Proposed Am. Invalidity Responses at ECF No. 58, Exhibit F at p.167.

        The same Local Patent Rule that controls Infringement Contentions also applies

here. Rule 3.7 allows a party to amend invalidity responses/contentions “by order of the

Court upon a timely application and showing of good cause.” Pursuant to this Rule, “a

court may permit a party to amend its invalidity contentions provided the following three

elements are established: (1) the moving party makes a timely application to the court; (2)

there is good cause for the amendment; and (3) there is no undue prejudice to the adverse

party. AstraZeneca v. Dr. Reddy’s Labs., supra, 2014 WL 1292226, at *5 (citing Jazz

Pharma, supra, 2012 WL 3133943 at *2. Among the “non-exhaustive” list of

circumstances contemplated by the Rule that may support a finding of good cause is the

“recent discovery of nonpublic information about the Accused Instrumentality which was

not discovered, despite diligent efforts, before the service of the Infringement

Contention.” AstraZeneca v. Dr. Reddy’s, 2014 WL 1292226, at *5 (quoting R. 3.7(c)).

        As discussed above, the Local Patent Rules “are designed to require parties to

crystallize their theories of the case early in the litigation and to adhere to those theories

once they have been disclosed.” Atmel, supra, 1998 WL 775115, at *2. Distinguishable

from the liberal standard for amending the pleadings, “the philosophy behind amending

claim charts is decidedly conservative, and designed to prevent the ‘shifting sands'

approach to claim construction.” Id. However, Rule 3.7 “is not a straitjacket into which

litigants are locked from the moment their contentions are served,” but instead, “a modest

degree of flexibility [exists], at least near the outset.” Comcast Cable, supra, 2007 WL



                                                                                             30
716131, at *2. Therefore, while the Local Patent Rules strive to have a party establish

their contentions early on, it is important to recognize that “preliminary infringement

contentions are still preliminary.” General Atomics, supra, 2006 WL 2329464, at *2.

         The arguments of both parties on this point largely reprise those for the Motion

for Leave to Amend Infringement Contentions. And, for the same reasons stated above,

in reviewing each of these factors in the context of the proposed Amended Infringement

Contentions, the Court finds there is good cause to grant leave to amend: because of

relevant facts revealed in discovery that was produced after the Motion deadline, and

because the Court concludes there is no undue prejudice to the adverse party, as the

Amended Invalidity Responses will not require Defendant to expend significant

additional resources nor would it significantly delay resolution of the dispute. With no set

end of discovery, Defendant will have ample opportunity to seek discovery to counter

Plaintiff’s proposed Amended Invalidity Responses and, as stated above, it is axiomatic

that granting the Motion can not significantly delay resolution of litigation in which

discovery has no end date. See Moore v. Integrated Test Arizona, supra, 2010 WL

1333289, at *4 (noting that while discovery is open, the prejudice is not so great as to

warrant denying an opportunity to try claims on the merits). Accordingly, the Court finds

that good cause exists to grant Plaintiff’s Motion to amend its Invalidity Responses.

         D. CONCLUSION AND ORDER

         The Court having considered the papers submitted and for the reasons set forth

above,

         IT IS on this 29th day of July 2019




                                                                                            31
       ORDERED that Plaintiff’s Motion to Amend the Complaint [ECF No. 57] is

GRANTED and that Plaintiff shall do so by August 9, 2019; and it is

       FURTHER ORDERED that Plaintiff’s Motion to Amend its Local Patent Rule

3.1 Infringement Contentions is GRANTED; and it is

       FURTHER ORDERED that Plaintiff shall serve its Amended Infringement

Contentions no later than August 9, 2019; and it is

       FURTHER ORDERED that Plaintiff shall serve its Amended Invalidity

Responses Contentions no later than August 9, 2019.


                                                      s/ Douglas E. Arpert
                                                      DOUGLAS E. ARPERT
                                                      United States Magistrate Judge




                                                                                       32
